United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 99-3019                                  September Term, 1999
                                                    No. 98cr00241

United States of America,
                    Appellant
               
v.

Pornpimol Kanchanalak a/k/a Pornpimol Parichattkal,
  and Duangnet Georgie Kronenberg,
                    Appellees
_________________________________

Consolidated with No. 99-3034
               
     Before: WALD, SILBERMAN and TATEL, Circuit Judges.


                            O R D E R

     It is ORDERED, by the Court, sua sponte, that the opinion filed on October 8, 1999, is
amended as follows:

     Page 2, 7 lines from bottom of page:  "104.8(e)" should be "104.8 "

     Page 3, 2nd full para., line 4:  "defendants " should be "defendant "

     Page 4, 1st full para., line 1:  "July" should be "November"

     Page 8, 2nd full para., line 6:  " 441f" should be " 434(b)"

     Page 13, 1st line:  "appliable" should be "applicable"

     Page 16, fn. 16, last line:  "110.4a" should be "110.4(a)"

     Page 19, fn. 18, line 12:  add "convention" after "political"

     Page 21, fn. 19 (cont.), line 13:  " 441 " should be " 441e"

     Page 23, fn. 21, line 6:  "Fullbright" should be "Fulbright"

     Page 24, fn. 23, line 1:  "rule lenity" should be "rule of lenity"


FOR THE COURT:
Mark J. Langer, Clerk


Filed on November 3, 1999